Citation Nr: 0431310	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  98-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Currently diagnosed S1 radiculopathy, secondary to 
herniated nucleus populous, was first shown many years after 
the veteran was separated from service; there is no medical 
opinion of a nexus, based on examination of the veteran and 
review of the entire record, between currently diagnosed back 
disorder and the veteran's active military service.  

3.  The veteran's service medical records do not reflect any 
left ankle problems; the currently diagnosed left ankle 
sprain was first shown years after the veteran was separated 
from active military service; and there is no medical opinion 
of a nexus, based on examination of the veteran and review of 
the entire record, between currently diagnosed left ankle 
sprain and the veteran's active military service.  

4.  There is no medical evidence, based on examination of the 
veteran, that he currently has a left knee disorder.  

5.  There is no medical evidence, based on examination of the 
veteran, of any underlying pathology to support the veteran's 
claim of experiencing chronic headaches.  


CONCLUSIONS OF LAW

1.  A back disorder, currently diagnosed as S1 radiculopathy, 
secondary to herniated nucleus populous, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  

2.  A left ankle disorder, currently diagnosed as left ankle 
sprain, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

4.  Chronic headaches were  not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application for service connection for the disorders at issue 
was received in June 1997.  The initial determination was 
made in early 1998, many years before the VCAA was enacted.  
In January 2001 and April 2004, the veteran was informed of 
the VCAA, which also advised him of the development actions 
required by the statute.  A supplemental statement of the 
case was issued in July 2004, which contained the pertinent 
provisions of the VCAA.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Essentially, the veteran maintains, in correspondence and in 
personal testimony presented at his February 1999 hearing, 
that his back, left ankle and left knee disorders, and 
chronic headaches were first noted while he was on active 
duty service.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Factual Background and Analysis

The Board has reviewed the voluminous medical evidence in 
this case.  Rather than repeat all the evidence, the Board 
will confine its discussion of the evidence as it relates to 
each issue on appeal.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

A.  Back Disorder

The veteran maintains that he was treated for complaints of 
back pain on several occasions while he was on active duty.  
He claims that, in service, he fell backwards injuring his 
back while loading a truck.  Also, he relates that his 
military duties involved lifting heavy equipment and that he 
had been placed on light duty on more than one occasion due 
to his back pain.  

Review of the veteran's service medical records show that his 
musculoskeletal system, including his spine, was found normal 
during his entry service medical examination, and he had not 
indicated any history of a back problem at service entry.  In 
February 1966, he was seen for complaints of back pain of one 
week duration following a lifting incident.  On examination, 
there was full range of motion of the back.  Two days later, 
he indicated that he obtained pain relief with aspirin.  In 
October 1966, he was seen for back pain, which was treated 
with heat.  In April 1967, he complained of back pain and was 
placed on light duty.  In July 1967, he was seen for a sore 
back after jumping off a diving board.  Following 
examination, the diagnosis was low back strain.  In April 
1968, he was seen for minor back strain and was told to avoid 
heavy lifting.  At separation from service, he reported a 
history of chronic low back pain and the examiner recommended 
an orthopedic consult.  However, despite numerous requests 
for a report of the consult, the response from all parties is 
that there are no more service medical records available.  
There is no report of the consult, or that the consult 
actually ever occurred.  Nevertheless, examination of the 
veteran's back at the time of the separation physical 
examination revealed that it was normal, with no abnormality 
noted.  

It was not until June 1997 that the veteran filed a claim for 
service connection for a low back disorder.  He underwent a 
VA examination in October 1997.  The examination report notes 
complaints of low back pain, radiating into the left lower 
extremity, with occasional numbness in the left foot.  The 
veteran related that the low back pain began in 1966 and the 
radiating pain began about ten years ago. The examiner noted 
a the veteran had a normal gait and posture.  On neurological 
examination of the back, the diagnosis was left S1 
radiculopathy, secondary to herniated nucleus pulposus.  On 
orthopedic examination, including x-ray findings, the 
diagnoses were low back pain, with lumbar sciatica, and 
minimal degenerative changes.  

During the veteran's personal hearing and in various 
correspondence, he testified that he sought and received 
medical treatment for his back pain shortly after his 
separation from active military service.  However, despite 
numerous attempts to obtain his non-VA outpatient treatment 
medical records, as well as any more service medical records, 
have not been successful.  The responses have consistently 
been that there are no other medical records available.  The 
veteran has been notified each and every time such a response 
has been received, and he has reported that he does not have 
any other medical records, nor has he been able to obtain any 
more.  

Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the case at hand, the veteran sought treatment on a number 
of occasions while in service for back pain.  Aside from one 
time that he was diagnosed with low back strain, no 
underlying pathology for the pain was diagnosed.  Although he 
gave a history of chronic back pain at the time of his 
separation from service examination, the examination 
undertaken at the time showed that his back was normal.  
There is a reference note on the examination report 
indicating the veteran should undergo an orthopedic consult; 
however, repeated requests for more service military records 
have consistently resulted in a finding that no further 
medical records are available.  Therefore, we do not know the 
results of the consult, or if even such consult ever took 
place.  We do know that, approximately thirty years after the 
veteran was separated from service, he was diagnosed with S1 
radiculopathy, secondary to herniated nucleus pulposus, low 
back pain with lumbar sciatica, and minimal degenerative 
changes.  More importantly, there is no medical opinion, 
based on examination of the veteran and review of the entire 
record, to include the veteran's service medical records, of 
a nexus, or link, between currently diagnosed S1 
radiculopathy, secondary to herniated nucleus pulposus and 
his complaints of low back pain in service.  Also, there is 
no medical opinion that the back pain in service was anything 
other than an acute and transitory condition that had 
completely resolved by the time he was separated from 
service, as evidenced by the objective medical finding of a 
normal back at separation from service.  It was not until 
thirty years after he was separated from service that his 
current low back disorder was initially noted.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  The Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for a back disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

B.  Left Ankle Disorder

The vegetarian maintains he injured his left ankle while in 
service when he struck it against a truck.  The ankle swelled 
and he wrapped it in an ace bandage.  Years later, he was 
prescribed shoe inserts through his private medical insurer.  

Review of the veteran's service medical records do not show 
any complaints or treatment for an ankle problem.  Both at 
service entry and at separation, his lower extremities were 
noted as normal.  

The veteran filed his initial VA claim for a left ankle 
disorder in June 1997.  The report of his October 1997 VA 
examination notes he alleged he struck his ankle against a 
truck in service but he did not seek medical treatment at the 
time.  However, subsequent to his separation from service, he 
received medical treatment from his private physician.  Those 
records are not available.  During his VA examination, he 
complained of left ankle swelling and pain.  On objective 
examination, no left ankle abnormality was found.  X-rays 
revealed a normal ankle.  The diagnosis was left ankle 
sprain.  

Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The veteran testified that he injured his left ankle while in 
service when he struck it against a truck.  He testified that 
he did not seek medical treatment for his left ankle while he 
was on active duty service.  The Board does not dispute the 
claimed left ankle injury; however, his service medical 
records, to include his separation physical examination 
report makes no mention of a left ankle injury.  In fact, the 
findings made at the separation physical noted normal lower 
extremities.  Under the circumstances, any claimed injury to 
his left ankle in service was acute and transitory, which had 
completely resolved by the time of his separation from 
service.  Furthermore, although he currently has left ankle 
sprain, such findings were not made until many years after 
his separation from military service and, importantly, there 
is no medical opinion of a nexus, or link, between current 
findings and the veteran's active military service.  

The Board has considered the doctrine of reasonable doubt but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  However, 
without any medical evidence of a left ankle problem in 
service and without a medical opinion of a link between 
currently diagnosed left ankle disorder and an incident or 
disease in service, the Board is unable to identify a 
reasonable basis for granting service connection for a left 
ankle disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert, 1 Vet. App. at 55-57.  

C.  Left Knee Disorder

The veteran asserts that he was treated for left knee pain 
while on active duty.  He further maintains he sought 
treatment for the condition through his private physician 
after he was separated from service, who, according to the 
veteran, told him to stay off the knee.  

The veteran's service medical records show that his left 
lower extremity was normal upon service entry.  However, two 
days on active duty and he was seen for left knee pain, which 
he related at the time was of two months duration.  
Examination found no objective evidence of any left knee 
abnormality.  X-rays revealed a normal left knee and he was 
pronounced fit for active military service with no 
restrictions.  There are no other service medical records 
reflecting any left knee problems.  At separation from 
service, his left lower extremity was found to be normal.  

The veteran's initial claim for service connection for a left 
knee disorder was received in June 1996.  The report of his 
October 1997 VA examination notes no complaints of left knee 
problems and the examiner found no left knee abnormality.  

Analysis

As indicated earlier in this decision, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau, 2 Vet. App. at 
143-144.  In this case, there is no medical evidence 
establishing that the veteran currently has any left knee 
disability, as none was shown on recent VA examination.  As 
for the veteran's complaints of left knee pain two days after 
his entrance on active duty, no underlying pathology was 
found to substantiate his complaints of pain.  In fact, 
medical examination and x-ray findings showed that the left 
knee was completely normal.  Furthermore, even though the 
veteran claims a left knee disorder, there is no medical 
evidence of any underlying pathology to account for his 
complaints either currently or during his military service.  
Any left knee pain he experienced at service entry was an 
acute and transitory condition that had completely resolved 
by the time he was separated from service as no left knee 
disorder was then shown nor has a left knee problem been 
shown on recent VA examination.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has a left knee injury.  As such, there 
is no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 
55-57.  

D.  Chronic Headaches

The veteran maintains that, during hand-to-hand combat 
training in service, he was hit a lot, which resulted in 
headaches.  

Review of the veteran's service medical records show that, in 
October 1966, he was seen for complaints of headaches, which 
lasted about 15 to 30 minutes.  He related that the headaches 
came on during fatigue while playing basketball.  He was 
examined for the complaints, but the examiner could find 
nothing organically wrong and noted that the veteran had 
presented an inconsistent picture.  The subsequent service 
medical records do not reflect any other complaints of 
headaches and he gave no history of such at his separation 
physical examination.  

It was not until he filed his initial claim for chronic 
headaches, in June 1996, that there is any indication of such 
subjective complaints.  The report of his October 1997 VA 
medical evaluation does not mention him complaining of 
headaches, nor did he give a history of headaches.  On 
examination, there were no objective findings of an 
underlying pathology to indicate a cause for headaches, and 
no diagnosis of headaches was given.  

Analysis

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  See Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any chronic headaches and there certainly no 
medical evidence currently shown, or shown during service, of 
an underlying pathology to account for the veteran's 
allegations of chronic headaches.  Any headaches experienced 
by the veteran while on active duty were acute and 
transitory, which had completely resolved by the time he was 
separated from service as no complaints, findings or history 
of chronic headaches was noted or shown either at service 
separation or on recent medical evaluation.  

Hence, the Board must conclude that there is no competent 
medical evidence establishing that the veteran currently 
experiences chronic headaches, other than his unsubstantiated 
allegations.  No underlying pathology has been found to 
account for those allegations and he has not produced anyone 
who can support his allegations of experiencing chronic 
headaches, nor has the veteran presented evidence of a 
medical opinion pertaining to headaches or a nexus between 
his allegations and his military service.  As such, there is 
no basis for allowance of the claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 
55-57.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for chronic headaches is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



